DETAILED ACTION
This office action is in response to the claims submitted After Final filed on February 8th, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 3-16 and 18-23 are allowed.
	The following is an examiner’s statement of reasons of allowance:
	The closest prior art Tingler et al. (U.S. 2012/0181049 A1) teaches a system for producing hydrocarbons from a subterranean well including:  an electrical submersible pump (ESP) assembly with a pump, an intake, a protector, a motor, a production tubing, in fluid communication with the electrical submersible pump assembly and having a bore sized to deliver fluids from the ESP to a wellhead assembly.  It also teaches a packer seat located between the pump and an intake, the packer seat having an uphole end secured downhole of the pump. However, Tingler et al. fails to tech the following limitations from each of the  independent claims as follows:	
	
Independent Claim 1:
lines 4-6, recites:

These limitations combined with the other limitations of the claim.
Independent Claim 10:
	lines 4-6, recites:
“wherein the pump is located uphole of the intake, the intake is located between the pump and the protector, the protector is located between the intake and the motor, and the motor is located further within the subterranean well than the pump”.
These limitations combined with the other limitations of the claim.
Independent Claim 16:
	lines 5-8, recites:	
“wherein the pump is located uphole of the intake, the intake is located between the pump and the protector, the protector is located between the intake and the motor, and the motor is located further within the subterranean well than the pump”.
These limitations combined with the other limitations of the claim.
Independent Claim 23:
lines 4-6, recites:
“wherein the pump is located uphole of the intake, the intake is located between the pump and the protector, the protector is located between the intake and the motor, and the motor is located further within the subterranean well than the pump”.
These limitations combined with the other limitations of the claim.

Claims 3-9 depend from allowed claim 1; claims 11-15 depend from allowed claim 10; claims 8-22 depend from allowed claim 16 and are also found allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/M. C. P./  
Art Unit 3672
02/11/21